Citation Nr: 1704222	
Decision Date: 02/10/17    Archive Date: 02/23/17

DOCKET NO.  13-25 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, other than depression.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the Army from May 1979 to August 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in October 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

The Veteran claimed separate issues of entitlement to service connection for PTSD and depression.  Claims of service connection for psychiatric disability encompass claims for all psychiatric disorders that are reasonably raised by the record. Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the Veteran's claim encompasses any psychiatric diagnoses during the appeal period.  As a May 2015 rating decision granted service connection for depression, the Board has recharacterized the issue accordingly as reflected on the title page.  

The Veteran testified at a hearing before a Decision Review Officer in June 2013, and before the undersigned in a videoconference hearing in October 2014.  In January 2015, September 2015, January 2016, and August 2016 the Board remanded the claim for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The most probative evidence fails to link an acquired psychiatric disorder, other than depression, to service.





CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, other than depression have not been met.  38 U.S.C.A. §§ 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran contends that he suffers PTSD due to his service.  On his September 2011 claim form, he contended that while in service he received a new commanding officer who had made an example of him and he experienced PTSD as a result of this.  In his October 2011 notice of disagreement, the Veteran contended that he was discriminated against due to his race as African American in basic training and during his service in Germany.  

The June 2013 Informal Hearing Conference Report noted that two squad sergeants were racist.  The June 2013 Informal Hearing Conference Report also described an altercation in service in which the Veteran was cleaning the floor with another private, the private hit the Veteran with crescent wrench and the Veteran hit him back.  The Veteran contended that although everyone agreed it was self-defense, the sergeant made an example of him and gave him a different job.  At the October 2014 Board hearing, the Veteran testified consistent with his statements regarding the altercation and racial discrimination in service.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

At the October 2014 Board hearing, the Veteran testified that he was treated at the Food and Care Coalition in Provo, Utah.  The claims file contains a March 2015 general release for the VA to obtain records from the Food and Care Coalition from May 2014 to April 2015, but the general release was not signed by the Veteran.  In January 2016 and September 2016, the RO sent letters to the Veteran requesting that he complete an authorization form to enable the VA to request the Veteran's records from Food and Care Coalition in Provo, Utah.  No response was received from the Veteran.  The VA's duty to assist is not a one-way street, and a Veteran cannot wait for assistance when he has information essential to the adjudication of his claim.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  As the Veteran was requested to complete a signed authorization form and no response was received, the Board finds that appellate review may proceed without these records.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

To establish entitlement to service connection for PTSD the evidence must satisfy three basic elements.  There must be 1) medical evidence diagnosing PTSD; 2) a link, established by medical evidence, between current symptoms of PTSD and an in-service stressor; and 3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

The service records confirm the Veteran's statements that there was an altercation in service between the Veteran and another service member.  Service treatment records do not show a diagnosis of or treatment for an acquired psychiatric disorder during service.  

The Board acknowledges that on the Veteran's September 2011 claim form, the Veteran contended had experienced PTSD as a child as he was physically, sexually, and mentally abused and VA treatment records from March 2010 to November 2014 note childhood PTSD.  The Veteran's May 1979 service entrance examination is negative for any complaints or clinical findings pertaining to PTSD or any other psychiatric disorder.  Thus, the evidence is not clear and unmistakable that PTSD pre-existed service.  Hence, the Veteran was presumed sound at service entrance and such presumption has not been rebutted.  38 U.S.C.A. § 1111.

An August 2011 VA treatment record reflect past diagnoses of PTSD, generalized anxiety disorder, and major depression moderate with psychotic features.  VA treatment records from September 2011 through July 2015 notes a diagnosis of or history of PTSD; with some specifying it to be childhood PTSD.  VA treatment records from August, September, and October 2012 specifically noted a history of non-military related PTSD.  A December 2015 VA Vocational Rehabilitation note provided that the Veteran had acquired service-connected mental health issues in addition to depression.

An October 2011 Department of Veterans Affairs Memorandum made a formal finding on a lack of information required to corroborate stressor(s) associated with a claim for service connection of PTSD.

An October 2011 VA PTSD Assessment determined the Veteran's symptoms did not meet the DSM-IV criteria for military-related PTSD.  The examiner noted, given his clinical interview and responses on assessment instruments, he did not appear to report all of the symptoms required for a full PTSD diagnosis as required from the DSM-IV-TR.  Specifically, he did not appear to report at least one traumatic event while serving in the Army that meets DSM-IV diagnostic Criterion A for traumatic events.  His endorsement of re-experiencing, avoidance, and hyperarousal symptoms are more likely related to Major Depressive Disorder.  The examiner noted the Veteran reported ongoing problems with periods of depressed mood, occasional suicidal ideation, anhedonia, feeling hopeless, appetite disturbance self-criticism, and psychomotor retardation and that these symptoms were consistent with a diagnosis of major depressive disorder.

Buddy statements from the Veteran's aunt, A.C., in October 2014 and R.L. in November 2014 reported that the Veteran's personality changed after his return from the military. They reported that since his return, he was withdrawn.  A.C. reported that the Veteran did not share stories about his life in the army, exhibited mood swings, kept to himself, and there were long stretches of time where he did not contact his family.  She also noted that she was surprised to learn that the Veteran had turned to drugs and spent time in prison for violence as those behaviors were not in line with the Veteran's normal demeanor.  R.L. noted that the Veteran was a well-adjusted man prior to joining the military and she believed the military lead to his substance abuse.

The March 2015 VA examiner determined the Veteran did not meet the DSM-5 criteria for a diagnosis of PTSD.  She noted that the Veteran reported exposure to childhood trauma but he did not report military events that met the threshold for a stressor.  She also noted he did not meet the intrusion, avoidance, or increased arousal criterion associated with the diagnosis.  She diagnosed major depressive disorder, recurrent, moderate, with anxious distress.  

An October 2015 VA medical opinion states that there was no evidence to substantiate the current or historical presence of a diagnosis of PTSD.  She noted that the March 2015 VA examiner clearly and comprehensively outlined, detailed, and substantiated a diagnosis of major depressive disorder, recurrent, moderate, with anxious distress, and excluded PTSD.  She further noted that while the Veteran had multiple psychiatric diagnoses associated with his extensive treatment records, there were no other thorough and comprehensive notations in his records, other than March 2015 VA evaluation, of how the evaluators or providers reached their diagnostic conclusions, thus calling into question the validity of any other psychiatric diagnoses listed in the Veteran's records.  She determined the Veteran did not meet DSM-5 criteria for any additional psychiatric disorder.

In an April 2016 VA medical opinion, the examiner provided the same conclusion and rationale as her October 2015 opinion.  She added that new treatment records indicated that other providers had been making statements regarding his psychiatric condition and alleged association with his military service without supporting details and fact.  She specifically stated that the December 2015 VA Vocational Rehabilitation note which provided that the Veteran had acquired service-connected mental health issues in addition to depression was completely unsupported by any rationale or supporting evidence.

In June 2016, the Veteran submitted a May 2015 psychological examination conducted by a private psychologist, Dr. Swaner.  Dr. Swaner diagnosed post-traumatic stress disorder; social anxiety disorder; bi-polar II disorder, most recent episode depressed; persistent depressive disorder; attention deficit hyperactivity disorder, predominantly inattentive presentation; and personality disorder with paranoid, anti-social and avoidant characteristics.  Dr. Swaner did not opine whether these conditions were related to service.

After review of this additional evidence, a VA examiner reached the same conclusion in an October 2016 VA medical opinion.  She added that Dr. Swaner's evaluation held no substantive validity as there was a lack of supporting evidence to support his conclusions and diagnoses.

The VA examiners' opinions are competent because they are qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1).  Their opinions are credible based on their internal consistency and the examiners' duty to provide truthful opinions.  The Board further finds that the VA examiners' opinions are most probative because they considered the Veteran's medical records, discussed his medical history, provided unequivocal and conclusive opinions, and offered clear reasoning for the Veteran's diagnoses and why the Veteran did not have another diagnosis related to service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Further, there is no medical opinion of record relating a diagnosis of an acquired psychiatric disorder, other than depression, to service.

To the extent that the Veteran himself suggests he has an acquired psychiatric disorder, he is not competent to render such a diagnosis or relate his condition to service.  See Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007).

Accordingly, for the above stated reasons, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim for entitlement to service connection for an acquired psychiatric disorder other than depression, must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for an acquired psychiatric disorder, other than depression, is denied.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


